                                UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 18-6728-DMG (JCx)                                             Date     March 29, 2019

Title Dan V. Nguyen v. Thermo Fisher Scientific, Inc., et al.                                 Page     1 of 1

Present: The Honorable         DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                      NOT REPORTED
               Deputy Clerk                                                    Court Reporter

    Attorneys Present for Plaintiff(s)                               Attorneys Present for Defendant(s)
             None Present                                                      None Present

Proceedings: IN CHAMBERS - ORDER REMANDING CASE TO LOS ANGELES
             COUNTY SUPERIOR COURT

       On March 21, 2019, the Court granted Plaintiff Dan V. Nguyen leave to file a First
Amended Complaint against Defendants Thermo Fisher Scientific, Inc.; Carlo Banghoomian;
and Michael Decker, and ordered Thermo to show cause why this action should not be remanded
to Los Angeles County Superior Court for lack of subject matter jurisdiction.1 [Doc. # 28.] On
March 22, 2019, Plaintiff filed the First Amended Complaint, wherein he asserts only state-law
claims. [Doc. # 29.] On March 28, 2019, Thermo admitted that Defendants Baghoomian and
Decker are citizens of California for purposes of diversity jurisdiction. [Doc. # 30.] Thermo
previously conceded that Plaintiff is a citizen of California. Removal Notice at ¶ 6 [Doc. # 1].

        Since complete diversity no longer exists, the Court lacks subject matter jurisdiction over
this action. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th
Cir. 2008) (“Diversity jurisdiction requires complete diversity between the parties—each
defendant must be a citizen of a different state from each plaintiff.”). Accordingly, the Court
REMANDS this action to Los Angeles County Superior Court. 28 U.S.C. § 1447(c) (“If at any
time before final judgment it appears that the district court lacks subject matter jurisdiction, the
case shall be remanded.”).

IT IS SO ORDERED.




        1
          In removing this action from state court, Thermo asserted that jurisdiction was proper under 28 U.S.C.
section 1332(a). Removal Notice at 1–5 [Doc. # 1].

CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
